GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (the “Agreement”) is made by and
between Loral Space & Communications Inc. (“Loral” or the “Company”) and Eric J.
Zahler (the “Employee”). This Agreement is made in light of the following facts:

A. The Company terminated Employee’s employment without cause effective as of
November 30, 2007, and Employee’s last day of employment with the Company
(including his position as President and Chief Operating Officer and his
position as a director and officer of certain of the Company’s subsidiaries and
affiliates) was November 30, 2007.

B. Employee and the Company hereby seek to obtain a full and final resolution of
any and all claims and potential claims of Employee, known and unknown, related
to Employee’s employment with the Company and the termination of that
employment.

C. Nothing contained in this Agreement, nor the payment of any consideration,
shall be taken or construed to be an admission or concession of any kind by the
Company that it has been accused of or engaged in any wrongdoing, and the
Company expressly denies any liability or wrongdoing in its treatment of
Employee.

In consideration of the terms and conditions contained herein, the parties agree
as follows:

1. Employee’s last day of employment with the Company (including his position as
President and Chief Operating Officer and his position as a director and officer
of certain of the Company’s subsidiaries and affiliates) was November 30, 2007.
Separate and apart from any consideration received under this Agreement,
Employee will be paid all wages earned through his termination date, less any
outstanding advances or monies owed to the Company. Employee has used all
accrued vacation time and, as of November 30, 2007, will not be entitled to any
compensation for accrued but unused vacation time. Provided Employee has
executed and delivered this Agreement to the Company, and the seven-day
revocation period set forth in Section 8 hereof (the “Revocation Period”) has
expired without Employee’s revocation of this Agreement in whole or in part,
Employee will be entitled to receive the following benefits, provided, however,
that if Employee fails to execute and deliver this Agreement to the Company
prior to the 46th day after the date on which this Agreement was delivered to
him or revokes this Agreement in whole or in part prior to the end of the
Revocation Period, all benefits and payments hereunder shall be forfeited:

(a) Employee will be entitled to receive a severance payment equal to
$1,667,500.00, less appropriate federal and state withholding, which payment
will be payable to Employee in a lump sum as soon as practicable following the
date on which Employee signs this Agreement, but in no event prior to the end of
the Revocation Period, provided Employee has not revoked this Agreement in whole
or in part. This lump sum payment is not subject to mitigation. This lump sum
payment shall be a separately identified amount under Treasury
Regulation Section 1.409A-2(b)(2) that is required to be paid on or before the
15th day of the third month following Employee’s taxable year in which the right
to such payment is no longer subject to a substantial risk of forfeiture and as
such shall qualify as a “short-term deferral” under Treasury
Regulation Section 1.409A-1(b)(4) and exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).

(b) When the Management Incentive Bonus (“MIB”) determinations are made for
fiscal year 2007 (which determinations are in the sole discretion of the
Company), if MIB payments are awarded to comparable eligible corporate officers,
Employee will receive a bonus payment in accordance with the MIB plan.
Employee’s target bonus payment (at the 100% payout level) had he been employed
for a full year would have been $499,200 (representing 40% of Base Salary).
Employee’s target bonus with respect to the services actually rendered during
fiscal year 2007 is $457,600 (representing a target bonus for the full year (at
the 100% payout level) of $499,200 pro rated for eleven months of employment);
provided, however, that any such MIB payment shall be paid to Employee in a lump
sum on or before March 15, 2008. Such lump sum is not subject to mitigation.
Such lump sum MIB payment shall be a separately identified amount under Treasury
Regulation Section 1.409A-2(b)(2) that is required to be paid on or before the
15th day of the third month following Employee’s taxable year in which the right
to such payment is no longer subject to a substantial risk of forfeiture and as
such shall qualify as a “short-term deferral” under Treasury Regulation Section
1.409A-1(b)(4) and exempt from Section 409A.

(c) Employee may continue medical prescription, dental and vision coverage
through one of the following two alternatives:

(1) Employee may elect to participate in the Loral Retiree Medical Plan if he
elects to begin receiving benefits from the Retirement Plan of Space
Systems/Loral, Inc. (the “SS/L Retirement Plan”). Employee shall remain eligible
to participate in the Loral Retiree Medical Plan for so long as Employee is
covered under other medical insurance coverage (e.g., COBRA continuation or
coverage provided by other employment). Employee shall cease being eligible to
participate in the Loral Retiree Medical Plan if at any time his medical
coverage lapses and he is not covered by medical insurance. Employee shall make
contributions toward the cost of his medical insurance in accordance with the
Loral Retiree Medical Plan, provided, however, that, if Employee elects to
participate in the Loral Retiree Medical Plan after expiration of COBRA
continuation coverage, during the period commencing on expiration of COBRA
continuation coverage through the end of the Company Subsidy Period (as defined
below), Employee’s retiree medical insurance premiums will be subsidized by the
Company as follows: Employee shall contribute to the premium at the same rate as
corporate employees of the Company contribute to the Company’s medical,
prescription, dental and vision insurance programs during the relevant period
and the Company shall pay the remainder of the premium; provided, however, if
during the Company Subsidy Period Employee obtains employment that offers
medical, prescription, dental or vision insurance coverage, the Company’s
subsidy shall end when Employee becomes eligible for and an active participant
under such new coverage. Employee’s contributions will be deducted from
Employee’s monthly retirement benefit payment from the SS/L Retirement Plan.
Employee’s participation in the Medical Executive Reimbursement Program (“MERP”)
shall end at December 31, 2007.

(2) Employee may elect COBRA continuation coverage (generally 18 months) of
medical, prescription, dental and vision insurance. During the period from
termination through November 30, 2009 (the “Company Subsidy Period”) or the end
of the COBRA continuation period if earlier, Employee’s COBRA insurance premiums
will be subsidized by the Company as follows: Employee shall contribute to the
premium at the same rate as corporate employees of the Company contribute to the
Company’s medical, prescription, dental and vision insurance programs during the
relevant period and the Company shall pay the remainder of the premium;
provided, however, if during the Company Subsidy Period Employee obtains
employment that offers medical, prescription, dental or vision insurance
coverage, the Company’s subsidy shall end when Employee becomes eligible for and
an active participant under such new coverage. To the extent that Employee
declines any such new coverage, Employee may continue COBRA coverage but will be
responsible for the full COBRA premium. After the Company Subsidy Period,
Employee may continue insurance coverage under COBRA at the full cost (102% of
total cost) for the remainder of the COBRA continuation period (generally
18 months). If Employee elects COBRA coverage, payments for the period from
January 1, 2008 through the end of the Company Subsidiy Period will be deducted
on a pre-tax basis from Employee’s lump sum severance payment referenced in
Section 1(a) hereof; provided, however, if during the Company Subsidy Period
Employee obtains employment that offers medical, prescription, dental or vision
insurance coverage and Employee becomes eligible for and an active participant
under such new coverage and discontinues his COBRA coverage, then the Company
shall reimburse Employee for amounts deducted with respect to that portion of
the Company Subsidy Period during which he is covered by his new coverage and no
longer covered by the COBRA continuation coverage. Employee shall continue to
participate in the MERP, at no cost, through the end of the year in which the
Company Subsidy Period ends.

With respect to either option (1) or (2) above, Employee must submit or arrange
for the submission of all reimbursement requests no later than 180 days
following the date such expenses are incurred, and the Company shall arrange for
reimbursement of all such allowable expenses no later than the end of Employee’s
taxable year following the taxable year in which such expenses are incurred.

Employee’s group life and disability insurance shall cease on his termination
date. Retiree life and death benefits will commence in accordance of the Loral
Retiree Life and Death program. Employee’s executive life insurance benefits
shall continue, and, therefore, the Company shall pay premiums with respect to
Employee’s executive life insurance policies, through the end of the Company
Subsidy Period as follows: (i) with respect to Employee’s John Hancock policy
(#9248229—Initial Insured Amount $500,000), the Company shall pay $5,316 on
October 10, 2008 and October 10, 2009 or, in each case, as soon as practicable
thereafter; and (ii) with respect to Employee’s Reliastar policy
(#2024474D—Initial Insured Amount $1,000,000), the Company shall pay $16,430 on
May 9, 2008 and May 9, 2009 or, in each case, as soon as practicable thereafter,
provided, however, if during the Company Subsidy Period Employee obtains
employment that offers comparable executive life insurance benefits, Employee’s
executive life insurance benefits shall end when Employee becomes eligible for
such benefits. Employee shall be responsible for payment of all applicable
payroll taxes with respect to premiums paid by the Company. After the Company
Subsidy Period, Employee may elect to continue his executive life insurance
policies but shall be responsible for payment of all premiums with respect
thereto.

(d) All payments and benefits under this paragraph 1 are subject to and
contingent upon Employee’s continued compliance with the terms of this
Agreement, including, without limitation, paragraphs 3, 5, 6 and 7 below. If
Employee violates any of the terms of this Agreement, the Company is entitled to
immediately terminate all payments under this Agreement and to recover all
previously made payments under this Agreement, in addition to any and all other
remedies available to it.

2. Pursuant to a Non-Qualified Stock Option Agreement dated December 21, 2005
(the “Option Agreement”) under the Loral Space & Communications Inc. 2005 Stock
Incentive Plan (as amended and restated as of April 16, 2007, the “Option
Plan”), Employee has been granted options to purchase 120,000 shares of Loral
common stock with an exercise price of $28.441 (the “Options”) and a
corresponding Deferred Compensation Account (the “Deferred Compensation
Account”). In accordance with the terms of the Option Agreement, the Option Plan
and resolutions of the Company’s Compensation Committee thereunder, (i) all
120,000 Options are vested as of November 30, 2007 and shall remain exercisable
until November 30, 2009; and (ii) the Deferred Compensation Account in an amount
equal to $1,132,920.00 is vested as of November 30, 2007 and will be paid (with
interest as set forth below) to Employee on or after June 1, 2008, in each case,
in accordance with and subject to all terms and conditions of the Option
Agreement and the Option Plan, all of which remain in full force and effect.
Notwithstanding any provisions to the contrary in the Option Agreement or Option
Plan, as of the date of termination of Employee’s employment, the Deferred
Compensation Account shall cease to be linked to the value of Loral’s common
stock and shall automatically be converted into an interest-bearing account from
such date through the date of distribution. Once converted, the amounts credited
to this interest bearing Deferred Compensation Account shall earn interest as
set forth in Section 2(c) of the Option Agreement.

3. Employee hereby waives and releases any and all claims and potential claims,
known and unknown, he has against the Company, parent companies, related
corporations, subsidiaries, affiliates and their officers, directors, employees
or agents, relating to or arising out of, his employment with the Company and
the termination of his employment, including, without limitation, claims as to
tax consequences to Employee of any payments hereunder. This waiver and release
applies to all claims relating to Employee’s employment, including, but not
limited to, claims arising under the New York State Executive Law or the New
York City Civil Rights Law, any statutory, contract or tort claims, claims
arising under Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act of 1990 and the Fair Labor Standards Act. In addition, Employee
waives any right to initiate or otherwise voluntarily participate in any
shareholders’ derivative action with respect to the Company and its
majority-owned subsidiaries by reason of any act or omission that occurred prior
to November 30, 2008, including without limitation, being named plaintiff in or
causing to be filed on Employee’s behalf or as a class action any such
derivative action; provided, however, Employee may file a claim and receive a
share of any proceeds as a member of a class in any shareholders’ derivative
class action initiated by any other person.

4. This waiver and release does not apply to any claim that Employee may have
under the Employee Retirement Income Security Act of 1974, as amended,
including, but not limited to, claims relating to the Company’s 401(k) plan,
pension plan or supplemental executive retirement plan, or to any claim Employee
may have for unemployment benefits or workers’ compensation benefits. This
waiver and release does not apply to any claims not covered herein that arise
after the date this Agreement is executed by employee and delivered to the
Company, nor does this waiver and release limit Employee’s ability to enforce
the terms of this Agreement. For the avoidance of doubt, this waiver and release
does not apply to any claim for indemnification that Employee may have under the
Indemnification Agreement dated as of November 21, 2005 among the Company, Loral
Skynet Corporation, Space Systems/Loral, Inc. and Employee or otherwise.

5. Employee acknowledges and agrees that the Company may disclose this Agreement
and its terms and conditions in its public disclosures. Employee shall not
disclose the nature or terms of this Agreement or the negotiations that led to
this Agreement to any person or entity, other than Employee’s spouse, tax
advisors and legal counsel, without the written consent of the Company, unless
required to do so by law, provided, however, that this restriction shall not
apply after and to the extent of the Company’s public disclosures.

6. Employee agrees to refrain from making any disparaging, negative or
uncomplimentary statements regarding the Company, any related companies and/or
any officers or employees of the Company or related companies. For the avoidance
of doubt, nothing herein shall prohibit or restrict Employee from testifying
truthfully under oath in depositions or trials. In addition, Employee will not
make use of or disclose in any way, confidential, proprietary or trade secret
information belonging to the Company or its affiliated or related companies.

7. During the period commencing on the date of his termination and ending on
November 30, 2008, Employee agrees not to solicit for employment any of the
employees of the Company or any of its subsidiaries or affiliates.

8. Employee acknowledges that he has been advised to consult an attorney prior
to executing this Agreement. Employee has 45 days within which to decide whether
he will execute this Agreement, although Employee may sign the Agreement before
the 45 days expire. Following his signature of the Agreement, Employee has seven
days to revoke his signature of the Agreement. Any revocation must be in writing
and personally delivered to Avi Katz before expiration of the seventh day
following Employee’s signature of the Agreement.

9. Pursuant to the Older Workers Benefit Protection Act, the Company discloses
the information contained in Exhibit A.

10. This Agreement, the Option Agreement and the Option Plan represent the
entire agreement of the parties relating to the termination of Employee’s
employment with Company and his Options and Deferred Compensation Account and
replaces any prior negotiations or agreements between the parties whether oral
or written. If any term, condition or section of this Agreement, except for
paragraph 3, is determined to be invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining terms, conditions or section
hereof, which shall continue in full force and effect.

11. This Agreement shall be governed and construed in accordance with the laws
of the State of New York, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law. Employee hereby irrevocably
submits himself to the exclusive jurisdiction of the courts of the State of New
York and any federal courts located therein, for the purpose of any suit, action
or other proceeding arising out of, or relating to, this Agreement or the
subject matter hereof, and hereby waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that he is not personally subject to the jurisdiction of the above-named
courts for any reason whatsoever, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. In addition, Employee hereby irrevocably waives and
agrees not to assert any right to trial by jury with regard to any suit, action
or other proceeding arising out of, or relating to, this Agreement or the
subject matter of this Agreement.

12. Employee acknowledges that he has had an opportunity to discuss this
Agreement with his counsel or other advisors and that he understands this
Agreement and signs it voluntarily.

     
Dated: January 11, 2008
  /s/ Michael B. Targoff
Michael B. Targoff
Chief Executive Officer
Loral Space & Communications Inc.
Dated: January 11, 2008
  /s/ Eric J. Zahler
Eric J. Zahler

